EHRLICH, Justice.
We have for review Moultrie v. State, 488 So.2d 558 (Fla. 5th DCA 1986), which expressly and directly conflicts with decisions of other district courts of appeal on the issue of whether habitual offender status, under section 775.084, Florida Statutes (1985), is a valid reason for departure from a presumptive guidelines sentence. We have jurisdiction. Art. V, § 3(b)(3), Fla.Const.
Consistent with our recent decision in Whitehead v. State, 498 So.2d 863 (Fla.1986), the district court below held that it is not. Accordingly, on the authority of Whitehead, we approve the decision below.
It is so ordered.
*893McDONALD, C.J., SHAW and BARKETT, JJ., and ADKINS, J. (Ret.),.. concur.
OVERTON, J., dissents.